Wells, J.
The annuity vested absolutely in William Clarke. As a vested right, it was assignable, without words expressly making it so, in the terms of the bequest. The proviso that it should not be liable for his debts, while in the hands of the executor, did not give the executor any authority to control his disposition of it, nor deprive him of the right to dispose of it by bis voluntary act. The assignment was not void, if even voidable.
Payments by the executor, in accordance with the order therefor in the instrument of assignment, are good until that order and assignment has been legally rescinded. It has not been so rescinded in fact; and its voidable character cannot be relied on to *575maintain an action upon the executor’s bond for breach of duty in paying the annuity to the assignee, or refusing to pay it to the plaintiff. In this suit, payment upon his order to an assignee for value is a sufficient defence. Judgment for the defendants.